         Case 1:19-cv-01743-PGG Document 27 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DPC NEW YORK, INC.
                           Plaintiff,

             - against -                                               ORDER

SCOTTSDALE INSURANCE CO.,                                        19 Civ. 1743 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The parties will engage in settlement discussions over the next sixty days. On or

before October 29, 2020, the parties will submit a joint letter concerning the status of settlement

negotiations. A conference will take place on November 5, 2020 at 10:15 a.m. by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. No later than November 2, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       August 27, 2020
